Title: From George Washington to Robert Morris, 29 December 1776
From: Washington, George
To: Morris, Robert



Dear Sir
Newtown [Pa.] Decr 29th 1776

The inclosed Letter to Congress will shew you my intention of passing the River again & the Plans I have in view. After you have perused it, I beg your care of it & that it may be closed & transmitted ’em by the earliest Opportunity. I am Dear Sir with sentiments of great regard Yr Most Obed. St

Go: Washington


P.S. I shall be particularly obliged ⟨for⟩ your care of the Two other ⟨L⟩etters inclosed. That for Mrs Washington you will have put in the Post Office.

